PER CURIAM.
Phillip Leon appeals an order denying his motion for postconviction relief wherein he claims that he does not qualify as a habitual violent felony offender (“HVFO”). Defendant’s qualifying offense was aggravated assault on a law enforcement officer. Under the applicable version of the habitual offender statute, a defendant qualifies as an HVFO if he has previously been convicted of aggravated assault. § 775.084(l)(b)l.g., Fla. Stat. (1997). We conclude that the HVFO statute applies, regardless of th'e identity of the victim of the aggravated assault.
Affirmed.